DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 26-54 are pending in the instant invention.  According to the Amendments to the Claims, filed June 15, 2022, claims 1-25 were cancelled and claims 26-54 were added.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/CN2019/077846, filed March 12, 2019, which claims priority under 35 U.S.C. § 119(a-d) to CN 201810198971.X, filed March 12, 2019.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s affirmation of the following election, with traverse, in the reply filed on June 15, 2022, is acknowledged: a) Group I - claims 26-41, 43 and 46-54; and b) substituted [1,2,4]triazolo[3,4-a]phthalazine represented by formula I - p. 75, Example 11.
	Similarly, the inventor or joint inventor should further note that, in accordance with MPEP § 803.02, the instant Markush claim has been examined, with respect to the elected species, and further to the extent necessary to determine patentability.  In the instant case, the substituted [1,2,4]triazolo[3,4-a]phthalazines represented by the formula I, where A = -pyridin-2-yl; R1 = -CH2OCH3; Y = -NY1Y2, wherein Y1 = -H and Y2 = -CH(CH3)2; and Z = -isoxazolyl, respectively, which encompass the elected species, were found to be free of the prior art.
	Accordingly, the inventor or joint inventor should further note that the examiner expanded scope of the instant Markush claim to further encompass substituted [1,2,4]triazolo[3,4-a]-phthalazines represented by the formula I, where A = -phenylene, a 5-membered heteroarylene, or a 6-membered heteroarylene; and Rx = -halogen, CN, C(O)OR1, OH, OC(O)R1, OR1, or R1, respectively; however, the instant Markush claim failed to be free of the prior art, since it was rejected under 35 U.S.C. § 102 in the Non-Final Rejection, March 17, 2022.
	Consequently, the inventor or joint inventor should further note that in the Non-Final Rejection, March 17, 2022, the instant Markush claim was restricted to substituted [1,2,4]triazolo-[3,4-a]phthalazines represented by the formula I, where A = -phenylene, a 5-membered heteroarylene, or a 6-membered heteroarylene; and Rx = -halogen, CN, C(O)OR1, OH, OC(O)R1, OR1, or R1, respectively.
	Likewise, the inventor or joint inventor should further note that the requirement was made FINAL in the Non-Final Rejection, mailed on March 17, 2022.
	Next, the inventor or joint inventor should further note that claim 26 is directed to allowable substituted [1,2,4]triazolo[3,4-a]phthalazines represented by the formula I.  Pursuant to the procedures set forth in MPEP § 821.04(b), (i) claim 42, directed to a method for preparing a substituted [1,2,4]triazolo[3,4-a]phthalazine represented by the formula I; (ii) claim 44, directed to a method for modulating 5-GABAA receptor in vivo, in vitro, or ex vivo, comprising contacting the 5-GABAA receptor with… a substituted [1,2,4]triazolo[3,4-a]phthalazine represented by the formula I; and (iii) claim 45, directed to a method for treating, preventing, or ameliorating a disease, comprising administering… a substituted [1,2,4]triazolo[3,4-a]phthalazine represented by the formula I, respectively, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
	Then, the inventor or joint inventor should further note that since all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action, mailed on November 29, 2021, is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, the inventor or joint inventor is advised that if any claim presented in a continuation or divisional invention is anticipated by, or includes all the limitations of, a claim that is allowable in the present invention, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant invention.
	Moreover, the inventor or joint inventor should further note that once the restriction requirement is withdrawn, the provisions of 35 U.S.C. § 121 are no longer applicable.  {See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971); and MPEP § 804.01}.
	Furthermore, the inventor or joint inventor should also note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in the Non-Final Rejection, mailed on March 17, 2022.
	Also, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed February 22, June 15, 2022.
	Thus, a second Office action and prosecution on the merits of claims 26-54 is contained within.

Reasons for Allowance

	Claims 26-61 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to substituted [1,2,4]triazolo[3,4-a]phthalazines represented by the formula I, as recited in claim 26.
	Consequently, the limitation on the core of the substituted [1,2,4]triazolo[3,4-a]-phthalazines represented by the formula I that is not taught or fairly suggested in the prior art is R1 on the periphery of the [1,2,4]triazolo[3,4-a]phthalazine core.  This limitation is present in the recited species of claim 41.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following is a statement of examiner’s amendment to the record:

	In claim 26, the entire text:
	has been deleted and replaced with the following:

---“	A compound represented by formula I:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

formula I

or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof,

wherein:

	Z is a 5- or 6-membered heteroarylene, wherein the 5- or 6-membered heteroarylene contains 1, 2, or 3 heteroatoms independently selected from the group consisting of N, O, and S;

	A is phenylene, a 5-membered heteroarylene, or a 6-membered heteroarylene;

	wherein the 5-membered heteroarylene contains 1, 2, 3, or 4 heteroatoms independently selected from the group consisting of N, O, and S;

	wherein at most 1 of the heteroatoms of the 5-membered heteroarylene is O or S;

	wherein the 6-membered heteroarylene contains 1, 2, or 3 N heteroatoms;

	wherein the phenylene is optionally substituted by 1, 2, or 3 substituents independently selected from the group consisting of halogen, CN, C1-6 alkyl, linear C2-6 alkenyl, C2-6 alkynyl, and C3-6 cycloalkyl; and

	wherein the 5-membered heteroarylene or 6-membered heteroarylene is optionally substituted by 1 or more independently selected Rx substituents;

	each Rx is independently halogen, CN, C(O)OR1, OH, OC(O)R1, OR1, or R1;

	R1 is C1-6 alkylene-NHC1-6 alkyl, C1-6 alkylene-OC1-6 alkyl, C1-6 alkylene-OC1-6 alkylene-C3-6 cycloalkyl, C1-6 alkylene-OC1-6 alkylene-C3-6 heterocycloalkyl, C1-6 alkylene-C3-6 heterocycloalkyl, OC1-6 haloalkyl, OC1-6 alkylene-C3-6 cycloalkyl, or C3-6 heterocycloalkyl, wherein the C1-6 alkylene-NHC1-6 alkyl, C1-6 alkylene-OC1-6 alkyl, C1-6 alkylene-OC1-6 alkylene-C3-6 cycloalkyl, C1-6 alkylene-OC1-6 alkylene-C3-6 heterocycloalkyl, C1-6 alkylene-C3-6 heterocycloalkyl, OC1-6 haloalkyl, OC1-6 alkylene-C3-6 cycloalkyl, or C3-6 heterocycloalkyl is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of halogen, CN, C1-6 alkyl, OH, and  =O;

	Y is NY1Y2, NHNY3Y4, or OH;

	Y1 is H or C1-6 alkyl, wherein the C1-6 alkyl is optionally substituted by 1, 2, 3, 4, or 5 substituents independently selected from the group consisting of halogen, NH2, NHC1-6 alkyl, N(C1-6 alkyl)2, NO2, OH, OC1-6 alkyl, OC1-6 haloalkyl, and S(O)2C1-6 alkyl;

	Y2 is H, C1-6 alkyl, NH2, OC1-6 alkyl, S(O)2C1-6 alkyl, S(O)2NH2, cycloalkyl, heterocycloalkyl, or heteroaryl;

	wherein the C1-6 alkyl, OC1-6 alkyl, S(O)2C1-6 alkyl, cycloalkyl, heterocycloalkyl, or heteroaryl is optionally substituted by 1, 2, 3, 4, or 5 substituents independently selected from the group consisting of halogen, CN, C1-6 alkyl, C1-6 haloalkyl, C1-6 alkylene-C(O)OH, C1-6 alkylene-C(O)OC1-4 alkyl, C1-6 alkylene-OH, C1-6 alkylene-OC1-6 alkyl, acyl, NHC1-6 alkyl, NHacyl, N(C1-6 alkyl)2, NO2, OH, OC1-6 alkyl, OC1-6 haloalkyl, S(O)2C1-6 alkyl, C3-6 cycloalkyl, 4-membered heterocycloalkyl, and C4-6 heterocycloalkyl;

	wherein each 4-membered heterocycloalkyl and C4-6 heterocycloalkyl substituent independently contains 1, 2, or 3 heteroatoms independently selected from the group consisting of N, O, and S;

	wherein each C3-6 cycloalkyl substituent is optionally and independently substituted by 1 or more OH substituents;

	wherein each 4-membered heterocycloalkyl substituent is optionally and independently substituted by 1 or more CH3 substituents; and

	wherein each C4-6 heterocycloalkyl substituent is optionally and independently substituted by 1 or more substituents independently selected from the group consisting of halogen, CH3, and OCH3; or

	Y1 and Y2, taken together with the N atom to which they are attached, form a 4- to 7-membered heterocycloalkyl, a 4- to 7-membered heterocycloalkenyl, a spirocyclic 6- to 9-membered heterocyclyl, or a bridged 6- to 9-membered heterocyclyl;

	wherein the 4- to 7-membered heterocycloalkyl, 4- to 7-membered heterocycloalkenyl, spirocyclic 6- to 9-membered heterocyclyl, or bridged 6- to 9-membered heterocyclyl optionally contains 1 or more additional heteroatoms independently selected from the group consisting of N and O; and

	wherein the 4- to 7-membered heterocycloalkyl, 4- to 7-membered heterocycloalkenyl, spirocyclic 6- to 9-membered heterocyclyl, or bridged 6- to 9-membered heterocyclyl is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of halogen, CN, C1-6 alkyl, OH, OC1-6 alkyl, and =O;

	Y3 is H, C1-6 alkyl, S(O)2C1-6 alkyl, cycloalkyl, or heterocyclyl, wherein the C1-6 alkyl, S(O)2C1-6 alkyl, cycloalkyl, or heterocyclyl is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of halogen, CN, C1-6 alkyl, OH, and OC1-6 alkyl; and

	Y4 is H, C1-6 alkyl, S(O)2C1-6 alkyl, cycloalkyl, or heterocyclyl, wherein the C1-6 alkyl, S(O)2C1-6 alkyl, cycloalkyl, or heterocyclyl is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of halogen, CN, C1-6 alkyl, OH, and OC1-6 alkyl; or

	Y3 and Y4, taken together with the N atom to which they are attached, form a heterocyclyl, wherein the heterocyclyl is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of halogen, CN, C1-6 alkyl, OH, OC1-6 alkyl, and =O;

	with the proviso that if A is pyridinylene, then the pyridinylene is optionally an N-oxide thereof.”---

	In claim 27, the entire text:
	has been deleted and replaced with the following:
---“	The compound as defined in claim 26, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein:

	Y2 is H, C1-6 alkyl, NH2, OC1-6 alkyl, S(O)2C1-6 alkyl, S(O)2NH2, cycloalkyl, heterocycloalkyl, or heteroaryl;

	wherein the C1-6 alkyl, OC1-6 alkyl, S(O)2C1-6 alkyl, cycloalkyl, heterocycloalkyl, or heteroaryl is optionally substituted by 1, 2, 3, 4, or 5 substituents independently selected from the group consisting of halogen, CN, C1-6 alkyl, C1-6 haloalkyl, C1-6 alkylene-C(O)OH, C1-6 alkylene-C(O)OC1-4 alkyl, C1-6 alkylene-OH, C1-6 alkylene-OC1-6 alkyl, acyl, NHC1-6 alkyl, NHacyl, N(C1-6 alkyl)2, NO2, OH, OC1-6 alkyl, OC1-6 haloalkyl, S(O)2C1-6 alkyl, C3-6 cycloalkyl, and C4-6 heterocycloalkyl;

	wherein each C4-6 heterocycloalkyl substituent independently contains 1, 2, or 3 heteroatoms independently selected from the group consisting of N, O, and S;

	wherein each C3-6 cycloalkyl substituent is optionally and independently substituted by 1 or more OH substituents; and

	wherein each C4-6 heterocycloalkyl substituent is optionally and independently substituted by 1 or more substituents independently selected from the group consisting of halogen, CH3, and OCH3.”---

	In claim 28, the entire text:
	has been deleted and replaced with the following:
---“	The compound as defined in claim 27, wherein the compound is represented by formula II:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

formula II

or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof,

wherein:

	A is phenylene, a 5-membered heteroarylene, or a 6-membered heteroarylene;

	wherein the 5-membered heteroarylene contains 1, 2, 3, or 4 heteroatoms independently selected from the group consisting of N, O, and S;

	wherein at most 1 of the heteroatoms of the 5-membered heteroarylene is O or S;

	wherein the 6-membered heteroarylene contains 1, 2, or 3 N heteroatoms;

	wherein the phenylene is optionally substituted by 1, 2, or 3 substituents independently selected from the group consisting of halogen, CN, and C1-6 alkyl; and

	wherein the 5-membered heteroarylene or 6-membered heteroarylene is optionally substituted by 1 or more independently selected Rx substituents;

	each Rx is independently halogen or CN;

	Y is NY1Y2, NHNY3Y4, or OH;

	Y1 is H or C1-6 alkyl, wherein the C1-6 alkyl is optionally substituted by 1, 2, 3, 4, or 5 substituents independently selected from the group consisting of halogen, NH2, NHC1-6 alkyl, N(C1-6 alkyl)2, OH, OC1-6 alkyl, OC1-6 haloalkyl, and S(O)2C1-6 alkyl;

	Y2 is C1-6 alkyl, cyclopropyl, cyclobutyl, cyclopentyl, cyclohexyl, bridged C4-6 cycloalkyl, C4-6 heterocycloalkyl, or C5-6 heteroaryl;

	wherein the C4-6 heterocycloalkyl or C5-6 heteroaryl contains 1, 2, or 3 heteroatoms independently selected from the group consisting of N, O, and S;

	wherein the C1-6 alkyl is optionally substituted by 1, 2, 3, 4, or 5 substituents independently selected from the group consisting of halogen, CN, NHC1-6 alkyl, N(C1-6 alkyl)2, OH, OC1-6 alkyl, S(O)2C1-6 alkyl, C4-6 cycloalkyl, and C4-6 heterocycloalkyl;

	wherein the cyclopropyl, cyclobutyl, cyclopentyl, or cyclohexyl is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of halogen, CN, C1-6 alkyl, C1-6 alkylene-OH, C1-6 alkylene-OC1-6 alkyl, NHC1-6 alkyl, N(C1-6 alkyl)2, OH, OC1-6 alkyl, and S(O)2C1-6 alkyl;

	wherein the C4-6 heterocycloalkyl is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of halogen, C1-6 alkyl, C1-6 alkylene-OH, C1-6 alkylene-OC1-6 alkyl, acyl, OH, OC1-6 alkyl, and S(O)2C1-6 alkyl; and

	wherein the C5-6 heteroaryl is optionally substituted by 1, 2, or 3 independently selected C1-6 alkyl substituents; or

	Y1 and Y2, taken together with the N atom to which they are attached, form a 4- to 7-membered heterocycloalkyl, a spirocyclic 6- to 9-membered heterocyclyl, or a bridged 6- to 9-membered heterocyclyl;

	wherein the 4- to 7-membered heterocycloalkyl, spirocyclic 6- to 9-membered heterocyclyl, or bridged 6- to 9-membered heterocyclyl optionally contains 1 or more additional heteroatoms independently selected from the group consisting of N and O; and

	wherein the 4- to 7-membered heterocycloalkyl, spirocyclic 6- to 9-membered heterocyclyl, or bridged 6- to 9-membered heterocyclyl is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of halogen, CN, C1-6 alkyl, OH, OC1-6 alkyl, and =O;

	Y3 is H, C1-6 alkyl, or S(O)2C1-6 alkyl; and

	Y4 is H, C1-6 alkyl, or S(O)2C1-6 alkyl; or

	Y3 and Y4, taken together with the N atom to which they are attached, form a piperidin-1-yl, morpholin-4-yl, or thiomorpholin-4-yl, wherein the thiomorpholin-4-yl is substituted by 1 or 2 =O substituents.”---

	In claim 29, the entire text:
	has been deleted and replaced with the following:

---“	The compound as defined in claim 27, wherein the compound is represented by formula II:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

formula II

or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof,

wherein:

	A is pyridinylene;

	Y is NY1Y2 or OH;

	Y1 is H or C1-6 alkyl, wherein the C1-6 alkyl is optionally substituted by 1, 2, 3, 4, or 5 substituents independently selected from the group consisting of OH, OC1-6 alkyl, and OC1-6 haloalkyl; and

	Y2 is H, C1-6 alkyl, cyclopropyl, cyclobutyl, cyclopentyl, cyclohexyl, bridged C4-6 cycloalkyl, or C4-6 heterocycloalkyl;

	wherein the C4-6 heterocycloalkyl contains 1, 2, or 3 heteroatoms independently selected from the group consisting of N, O, and S;

	wherein the C1-6 alkyl is optionally substituted by 1, 2, 3, 4, or 5 substituents independently selected from the group consisting of halogen, CN, NHC1-6 alkyl, N(C1-6 alkyl)2, OH, OC1-6 alkyl, OC1-6 haloalkyl, C4-6 cycloalkyl, and C4-6 heterocycloalkyl;

	wherein the cyclopropyl, cyclobutyl, cyclopentyl, or cyclohexyl is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of halogen, CN, C1-6 alkyl, C1-6 alkylene-OH, C1-6 alkylene-OC1-6 alkyl, NHC1-6 alkyl, N(C1-6 alkyl)2, OH, and OC1-6 alkyl;

	wherein the C4-6 heterocycloalkyl is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of halogen, C1-6 alkyl, C1-6 alkylene-OH, C1-6 alkylene-OC1-6 alkyl, acyl, OH, and OC1-6 alkyl; and

	wherein each C4-6 heterocycloalkyl substituent independently contains 1, 2, or 3 O heteroatoms; or

	Y1 and Y2, taken together with the N atom to which they are attached, form a 4- to 7-membered heterocycloalkyl, a spirocyclic 6- to 9-membered heterocyclyl, or a bridged 6- to 9-membered heterocyclyl;

	wherein the 4- to 7-membered heterocycloalkyl, spirocyclic 6- to 9-membered heterocyclyl, or bridged 6- to 9-membered heterocyclyl optionally contains 1 additional heteroatom selected from the group consisting of N and O; and

	wherein the 4- to 7-membered heterocycloalkyl, spirocyclic 6- to 9-membered heterocyclyl, or bridged 6- to 9-membered heterocyclyl is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of halogen, CN, C1-6 alkyl, OH, OC1-6 alkyl, and =O.”---


	In claim 30, the entire text:
	has been deleted and replaced with the following:
---“	The compound as defined in claim 27, wherein the compound is represented by formula II:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

formula II

or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof,

wherein:

	A is pyridinylene;

	Y is NY1Y2 or OH;

	Y1 is H or C1-6 alkyl, wherein the C1-6 alkyl is optionally substituted by 1, 2, 3, 4, or 5 independently selected OC1-6 alkyl substituents; and

	Y2 is H, C1-6 alkyl, cyclopropyl, cyclobutyl, cyclopentyl, cyclohexyl, bridged C4-6 cycloalkyl, or C4-6 heterocycloalkyl;

	wherein the C4-6 heterocycloalkyl contains 1, 2, or 3 heteroatoms independently selected from the group consisting of N, O, and S;

	wherein the C1-6 alkyl is optionally substituted by 1, 2, 3, 4, or 5 substituents independently selected from the group consisting of halogen, CN, OH, OC1-6 alkyl, C4-6 cycloalkyl, and C4-6 heterocycloalkyl;

	wherein the cyclopropyl, cyclobutyl, cyclopentyl, or cyclohexyl is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of halogen and CN;

	wherein the C4-6 heterocycloalkyl is optionally substituted by 1, 2, 3, or 4 independently selected acyl substituents; and

	wherein each C4-6 heterocycloalkyl substituent independently contains 1, 2, or 3 O heteroatoms; or

	Y1 and Y2, taken together with the N atom to which they are attached, form a 4- to 7-membered heterocycloalkyl, a spirocyclic 6- to 9-membered heterocyclyl, or a bridged 6- to 9-membered heterocyclyl;

	wherein the 4- to 7-membered heterocycloalkyl, spirocyclic 6- to 9-membered heterocyclyl, or bridged 6- to 9-membered heterocyclyl optionally contains 1 additional heteroatom selected from the group consisting of N and O; and

	wherein the 4- to 7-membered heterocycloalkyl, spirocyclic 6- to 9-membered heterocyclyl, or bridged 6- to 9-membered heterocyclyl is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of halogen, C1-6 alkyl, OH, OC1-6 alkyl, and =O.”---

	In claim 31, the entire text:
	has been deleted and replaced with the following:
---“	The compound as defined in claim 26, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein:

	Y1 is H or C1-6 alkyl, wherein the C1-6 alkyl is optionally substituted by 1, 2, 3, 4, or 5 substituents independently selected from the group consisting of halogen, NH2, NHC1-6 alkyl, N(C1-6 alkyl)2, NO2, OH, OC1-6 alkyl, OC1-6 haloalkyl, and S(O)2C1-6 alkyl; and

	Y2 is H, methyl, cyclopropylmethyl, oxetanylmethyl, (methyloxetanyl)methyl, tetrahydrofuranylmethyl, ethyl, fluoroethyl, difluoroethyl, trifluoroethyl, hydroxyethyl, methoxyethyl, trifluoromethoxyethyl, cyanopropyl, trifluoropropyl, difluorohydroxypropyl, methoxypropyl, dimethoxypropyl, isopropyl, trifluoroisopropyl, methoxyisopropyl, cyclopropyl, cyanocyclopropyl, cyclobutyl, fluorocyclobutyl, difluorocyclobutyl, difluorocyclopentyl, difluorocyclohexyl, acetylazetidinyl, oxetanyl, tetrahydrofuranyl, or tetrahydropyranyl; or

	Y1 and Y2, taken together with the N atom to which they are attached, form difluoroazetidin-1-yl, hydroxyazetidin-1-yl, methoxyazetidin-1-yl, pyrrolidin-1-yl, difluoropyrrolidin-1-yl, piperidin-1-yl, difluoropiperidin-1-yl, hydroxypiperidin-1-yl, methoxypiperidin-1-yl, methylpiperazinon-1-yl, morpholin-4-yl, methylmorpholin-4-yl, dimethylmorpholin-4-yl, 1,2-oxazepan-2-yl, 1,3-oxazepan-3-yl, or 1,4-oxazepan-4-yl, 2-oxa-6-azaspiro[3.3]heptan-6-yl, 3-oxo-2-oxa-5-azabicyclo[2.2.1]heptan-5-yl, or 2-oxazolyl-7-azaspiro[3.5]nonan-7-yl.”---

	In claim 32, the entire text:
	has been deleted and replaced with the following:
---“	The compound as defined in claim 26, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein:

	Y1 is H or C1-6 alkyl, wherein the C1-6 alkyl is optionally substituted by 1, 2, 3, 4, or 5 substituents independently selected from the group consisting of halogen, NH2, NHC1-6 alkyl, N(C1-6 alkyl)2, NO2, OH, OC1-6 alkyl, OC1-6 haloalkyl, and S(O)2C1-6 alkyl; and

	Y2 is H, methyl, cyclopropylmethyl, (tetrahydrofuran-2-yl)methyl, (3-methyloxetanyl)methyl, ethyl, 2-fluoroethyl, 2,2-difluoroethyl, 2,2,2-trifluoroethyl, 2-hydroxyethyl, 2-methoxyethyl, 2-trifluoromethoxyethyl, 1,1,1-trifluoropropyl, 2,2-difluoro-3-hydroxypropyl, 3-cyanopropyl, 3-methoxypropyl, 1-methoxy-2-methylprop-2-yl, isopropyl, 1,1,1-trifluoroisopropyl, 1-methoxyisopropyl, 1,3-dimethoxyisopropyl, cyclopropyl, 1-cyanocyclopropyl, cyclobutyl, 3-fluorocyclobutyl, 3,3-difluorocyclobutyl, 3,3-difluorocyclopentyl, bicyclo[1.1.1]pentan-1-yl, 4,4-difluorocyclohexyl, 1-acetylazetidin-3-yl, oxetan-3-yl, 3-methyloxetanyl, tetrahydrofuran-3-yl, or tetrahydro-2H-pyran-4-yl; or

	Y1 and Y2, taken together with the N atom to which they are attached, form 3,3-difluoroazetidin-1-yl, 3-hydroxyazetidin-1-yl, 3-methoxyazetidin-1-yl, pyrrolidin-1-yl, 3,3-difluoropyrrolidin-1-yl, piperidin-1-yl, 4.4-difluoropiperidin-1-yl, 4-hydroxypiperidin-1-yl, 4-methoxypiperidin-1-yl, 4-methyl-3-oxopiperazin-1-yl, morpholin-4-yl, 2-methylmorpholin-4-yl, 3-methylmorpholin-4-yl, 2,6-dimethylmorpholin-4-yl, 1,4-oxazepan-4-yl, (1S,4S)-3-oxo-2-oxa-5-azabicyclo[2.2.1]heptan-5-yl, 2-oxa-6-azaspiro[3.3]heptan-6-yl, or 2-oxazolyl-7-azaspiro[3.5]nonan-1-yl.”---


	In claim 33, the entire text:
	has been deleted and replaced with the following:
---“	The compound as defined in claim 26, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein:

	A is a 6-membered heteroarylene;

	wherein the 6-membered heteroarylene contains 1, 2, or 3 N heteroatoms; and

	wherein the 6-membered heteroarylene is optionally substituted by 1 or more independently selected Rx substituents;

	R1 is C1-6 alkylene-OC1-6 alkyl, wherein the C1-6 alkylene-OC1-6 alkyl is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of halogen, CN, C1-6 alkyl, OH, and  =O;

	Y is NY1Y2 or OH;

	Y1 is H or C1-6 alkyl, wherein the C1-6 alkyl is optionally substituted by 1, 2, 3, 4, or 5 independently selected OC1-6 alkyl substituents; and

	Y2 is H, C1-6 alkyl, cycloalkyl, or heterocycloalkyl;

	wherein the C1-6 alkyl, cycloalkyl, or heterocycloalkyl is optionally substituted by 1, 2, 3, 4, or 5 substituents independently selected from the group consisting of halogen, CN, acyl, OH, OC1-6 alkyl, OC1-6 haloalkyl, cyclopropyl, 4-membered heterocycloalkyl, and C4-6 heterocycloalkyl;

	wherein each 4-membered heterocycloalkyl and C4-6 heterocycloalkyl substituent independently contains 1, 2, or 3 heteroatoms independently selected from the group consisting of N, O, and S; and

	wherein each 4-membered heterocycloalkyl and C4-6 heterocycloalkyl substituent is optionally and independently substituted by 1 or more CH3 substituents; or

	Y1 and Y2, taken together with the N atom to which they are attached, form a 4- to 7-membered heterocycloalkyl, a spirocyclic 6- to 9-membered heterocyclyl, or a bridged 6- to 9-membered heterocyclyl;

	wherein the 4- to 7-membered heterocycloalkyl, spirocyclic 6- to 9-membered heterocyclyl, or bridged 6- to 9-membered heterocyclyl optionally contains 1 additional heteroatom selected from the group consisting of N and O; and

	wherein the 4- to 7-membered heterocycloalkyl, spirocyclic 6- to 9-membered heterocyclyl, or bridged 6- to 9-membered heterocyclyl is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of halogen, CN, C1-6 alkyl, OH, OC1-6 alkyl, and =O.”---

	In claim 34, the entire text:
	has been deleted and replaced with the following:

---“	The compound as defined in claim 26, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein:

	A is a 6-membered heteroarylene;

	wherein the 6-membered heteroarylene contains 1, 2, or 3 N heteroatoms; and

	wherein the 6-membered heteroarylene is optionally substituted by 1 or more independently selected Rx substituents;

	R1 is C1-6 alkylene-OC1-6 alkyl, wherein the C1-6 alkylene-OC1-6 alkyl is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of halogen, CN, C1-6 alkyl, OH, and =O;

	Y is NY1Y2 or OH;

	Y1 is H or C1-6 alkyl, wherein the C1-6 alkyl is optionally substituted by 1, 2, 3, 4, or 5 independently selected OC1-6 alkyl substituents; and

	Y2 is H, C1-6 alkyl, cycloalkyl, or heterocycloalkyl;

	wherein the C1-6 alkyl is optionally substituted by 1, 2, 3, 4, or 5 substituents independently selected from the group consisting of halogen, CN, OH, OC1-6 alkyl, OC1-6 haloalkyl, cyclopropyl, 4-membered heterocycloalkyl, and C4-6 heterocycloalkyl;

	wherein the cycloalkyl is optionally substituted by 1, 2, 3, 4, or 5 substituents independently selected from the group consisting of halogen and CN;

	wherein the heterocycloalkyl is optionally substituted by 1, 2, 3, 4, or 5 independently selected acyl substituents;

	wherein each 4-membered heterocycloalkyl and C4-6 heterocycloalkyl substituent independently contains 1, 2, or 3 heteroatoms independently selected from the group consisting of N, O, and S; and

	wherein each 4-membered heterocycloalkyl and C4-6 heterocycloalkyl substituent is optionally and independently substituted by 1 or more CH3 substituents; or

	Y1 and Y2, taken together with the N atom to which they are attached, form a 4- to 7-membered heterocycloalkyl, a spirocyclic 6- to 9-membered heterocyclyl, or a bridged 6- to 9-membered heterocyclyl;

	wherein the 4- to 7-membered heterocycloalkyl, spirocyclic 6- to 9-membered heterocyclyl, or bridged 6- to 9-membered heterocyclyl optionally contains 1 additional heteroatom selected from the group consisting of N and O; and

	wherein the 4- to 7-membered heterocycloalkyl, spirocyclic 6- to 9-membered heterocyclyl, or bridged 6- to 9-membered heterocyclyl is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of halogen, CN, C1-6 alkyl, OH, OC1-6 alkyl, and =O.”---

	In claim 35, the entire text:
	has been deleted and replaced with the following:

---“	The compound as defined in claim 26, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein:

	A is a 6-membered heteroarylene;

	wherein the 6-membered heteroarylene contains 1, 2, or 3 N heteroatoms; and

	wherein the 6-membered heteroarylene is optionally substituted by 1 or more independently selected Rx substituents;

	R1 is C1-6 alkylene-OC1-6 alkyl, wherein the C1-6 alkylene-OC1-6 alkyl is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of halogen, CN, C1-6 alkyl, OH, and =O;

	Y is NY1Y2;

	Y1 is H or C1-6 alkyl, wherein the C1-6 alkyl is optionally substituted by 1, 2, 3, 4, or 5 independently selected OC1-6 alkyl substituents; and

	Y2 is C1-6 alkyl, cycloalkyl, or heterocycloalkyl;

	wherein the C1-6 alkyl is optionally substituted by 1 or 2 substituents independently selected from the group consisting of CN, OH, OC1-6 alkyl, cyclopropyl, 4-membered heterocycloalkyl, and C4-6 heterocycloalkyl;

	wherein the cycloalkyl is optionally substituted by 1, 2, 3, 4, or 5 substituents independently selected from the group consisting of halogen and CN;

	wherein the heterocycloalkyl is optionally substituted by 1 or 2 independently selected acyl substituents;

	wherein each 4-membered heterocycloalkyl and C4-6 heterocycloalkyl substituent independently contains 1, 2, or 3 heteroatoms independently selected from the group consisting of N, O, and S; and

	wherein each 4-membered heterocycloalkyl and C4-6 heterocycloalkyl substituent is optionally and independently substituted by 1 or more CH3 substituents; or

	Y1 and Y2, taken together with the N atom to which they are attached, form a 4- to 7-membered heterocycloalkyl, a spirocyclic 6- to 9-membered heterocyclyl, or a bridged 6- to 9-membered heterocyclyl;

	wherein the 4- to 7-membered heterocycloalkyl, spirocyclic 6- to 9-membered heterocyclyl, or bridged 6- to 9-membered heterocyclyl optionally contains 1 additional heteroatom selected from the group consisting of N and O; and

	wherein the 4- to 7-membered heterocycloalkyl, spirocyclic 6- to 9-membered heterocyclyl, or bridged 6- to 9-membered heterocyclyl is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of halogen, C1-6 alkyl, OH, OC1-6 alkyl, and =O.”---

	In claim 36, the entire text:
	has been deleted and replaced with the following:

---“	The compound as defined in claim 26, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein:

	A is a 6-membered heteroarylene;

	wherein the 6-membered heteroarylene contains 1, 2, or 3 N heteroatoms; and

	wherein the 6-membered heteroarylene is optionally substituted by 1 or more independently selected Rx substituents;

	R1 is C1-6 alkylene-OC1-6 alkyl, wherein the C1-6 alkylene-OC1-6 alkyl is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of halogen, CN, C1-6 alkyl, OH, and =O;

	Y is NY1Y2;

	Y1 is H or C1-6 alkyl, wherein the C1-6 alkyl is optionally substituted by 1, 2, 3, 4, or 5 independently selected OC1-6 alkyl substituents; and

	Y2 is C1-6 alkyl or heterocycloalkyl;

	wherein the C1-6 alkyl is optionally substituted by 1 substituent selected from the group consisting of OH, OC1-6 alkyl, cyclopropyl, 4-membered heterocycloalkyl, and C4-6 heterocycloalkyl;

	wherein the heterocycloalkyl is optionally substituted by 1 acyl substituents;

	wherein each 4-membered heterocycloalkyl and C4-6 heterocycloalkyl substituent independently contains 1, 2, or 3 heteroatoms independently selected from the group consisting of N, O, and S; and

	wherein each 4-membered heterocycloalkyl and C4-6 heterocycloalkyl substituent is optionally and independently substituted by 1 or more CH3 substituents; or

	Y1 and Y2, taken together with the N atom to which they are attached, form a 4- to 7-membered heterocycloalkyl, a spirocyclic 6- to 9-membered heterocyclyl, or a bridged 6- to 9-membered heterocyclyl;

	wherein the 4- to 7-membered heterocycloalkyl, spirocyclic 6- to 9-membered heterocyclyl, or bridged 6- to 9-membered heterocyclyl optionally contains 1 additional heteroatom selected from the group consisting of N and O; and

	wherein the 4- to 7-membered heterocycloalkyl is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of C1-6 alkyl and =O.”---

	In claim 37, the entire text:
	has been deleted and replaced with the following:
---“	The compound as defined in claim 26, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein:

	A is a 6-membered heteroarylene;

	wherein the 6-membered heteroarylene contains 1, 2, or 3 N heteroatoms; and

	wherein the 6-membered heteroarylene is optionally substituted by 1 or more independently selected Rx substituents;

	R1 is C1-6 alkylene-OC1-6 alkyl, wherein the C1-6 alkylene-OC1-6 alkyl is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of halogen, CN, C1-6 alkyl, OH, and =O;

	Y is NY1Y2;

	Y1 is H or C1-6 alkyl, wherein the C1-6 alkyl is optionally substituted by 1, 2, 3, 4, or 5 independently selected OC1-6 alkyl substituents; and

	Y2 is C1-6 alkyl;

	wherein the C1-6 alkyl is optionally substituted by 1 substituent selected from the group consisting of OH, OC1-6 alkyl, and cyclopropyl; or

	Y1 and Y2, taken together with the N atom to which they are attached, form a 4- to 7-membered heterocycloalkyl or a bridged 6- to 9-membered heterocyclyl;

	wherein the 4- to 7-membered heterocycloalkyl or bridged 6- to 9-membered heterocyclyl optionally contains 1 additional heteroatom selected from the group consisting of N and O; and

	wherein the 4- to 7-membered heterocycloalkyl is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of C1-6 alkyl and =O.”---

	In claim 38, the entire text:
	has been deleted and replaced with the following:
---“	The compound as defined in claim 26, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein:

	Z is a 5-membered heteroarylene, wherein the 5-membered heteroarylene contains 1, 2, or 3 heteroatoms independently selected from the group consisting of N, O, and S;

	A is a 6-membered heteroarylene;

	wherein the 6-membered heteroarylene contains 1, 2, or 3 N heteroatoms; and

	wherein the 6-membered heteroarylene is optionally substituted by 1 or more independently selected Rx substituents;

	R1 is C1-6 alkylene-OC1-6 alkyl, wherein the C1-6 alkylene-OC1-6 alkyl is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of halogen, CN, C1-6 alkyl, OH, and =O;

	Y is NY1Y2 or OH;

	Y1 is H or C1-6 alkyl, wherein the C1-6 alkyl is optionally substituted by 1, 2, 3, 4, or 5 independently selected OC1-6 alkyl substituents; and

	Y2 is H, C1-6 alkyl, cycloalkyl, or heterocycloalkyl;

	wherein the C1-6 alkyl, cycloalkyl, or heterocycloalkyl is optionally substituted by 1, 2, 3, 4, or 5 substituents independently selected from the group consisting of halogen, CN, acyl, OH, OC1-6 alkyl, OC1-6 haloalkyl, cyclopropyl, 4-membered heterocycloalkyl, and C4-6 heterocycloalkyl;

	wherein each 4-membered heterocycloalkyl and C4-6 heterocycloalkyl substituent independently contains 1, 2, or 3 heteroatoms independently selected from the group consisting of N, O, and S; and

	wherein each 4-membered heterocycloalkyl and C4-6 heterocycloalkyl substituent is optionally and independently substituted by 1 or more CH3 substituents; or

	Y1 and Y2, taken together with the N atom to which they are attached, form a 4- to 7-membered heterocycloalkyl, a 4- to 7-membered heterocycloalkenyl, a spirocyclic 6- to 9-membered heterocyclyl, or a bridged 6- to 9-membered heterocyclyl;

	wherein the 4- to 7-membered heterocycloalkyl, 4- to 7-membered heterocycloalkenyl, spirocyclic 6- to 9-membered heterocyclyl, or bridged 6- to 9-membered heterocyclyl optionally contains 1 additional heteroatom selected from the group consisting of N and O; and

	wherein the 4- to 7-membered heterocycloalkyl, 4- to 7-membered heterocycloalkenyl, spirocyclic 6- to 9-membered heterocyclyl, or bridged 6- to 9-membered heterocyclyl is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of halogen, CN, C1-6 alkyl, OH, OC1-6 alkyl, and =O.”---

	In claim 39, the entire text:
	has been deleted and replaced with the following:
---“	The compound as defined in claim 38, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein:

	A is a 6-membered heteroarylene, wherein the 6-membered heteroarylene contains 1 N heteroatom;
	Y is NY1Y2;
	Y1 is H or C1-6 alkyl, wherein the C1-6 alkyl is optionally substituted by 1, 2, 3, 4, or 5 independently selected OC1-6 alkyl substituents;

	Y2 is H, C1-6 alkyl, cycloalkyl, or heterocycloalkyl;

	wherein the C1-6 alkyl is optionally substituted by 1, 2, 3, 4, or 5 substituents independently selected from the group consisting of halogen, CN, OH, OC1-6 alkyl, OC1-6 haloalkyl, cyclopropyl, 4-membered heterocycloalkyl, and C4-6 heterocycloalkyl;

	wherein the cycloalkyl is optionally substituted by 1, 2, 3, 4, or 5 substituents independently selected from the group consisting of halogen and CN;

	wherein the heterocycloalkyl is optionally substituted by 1, 2, 3, 4, or 5 independently selected acyl substituents;

	wherein each 4-membered heterocycloalkyl and C4-6 heterocycloalkyl substituent independently contains 1, 2, or 3 heteroatoms independently selected from the group consisting of N, O, and S; and

	wherein each 4-membered heterocycloalkyl and C4-6 heterocycloalkyl substituent is optionally and independently substituted by 1 or more CH3 substituents; or

	Y1 and Y2, taken together with the N atom to which they are attached, form a 4- to 7-membered heterocycloalkyl, a spirocyclic 6- to 9-membered heterocyclyl, or a bridged 6- to 9-membered heterocyclyl;

	wherein the 4- to 7-membered heterocycloalkyl, spirocyclic 6- to 9-membered heterocyclyl, or bridged 6- to 9-membered heterocyclyl optionally contains 1 additional heteroatom selected from the group consisting of N and O; and

	wherein the 4- to 7-membered heterocycloalkyl is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of halogen, CN, C1-6 alkyl, OH, OC1-6 alkyl, and =O.”---

	In claim 40, the entire text:
	has been deleted and replaced with the following:
---“	The compound as defined in claim 39, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein:

	Y1 is H or C1-6 alkyl, wherein the C1-6 alkyl is optionally substituted by 1, 2, 3, 4, or 5 independently selected OC1-6 alkyl substituents; and

	Y2 is C1-6 alkyl, cycloalkyl, or heterocycloalkyl;

	wherein the C1-6 alkyl is optionally substituted by 1 or 2 substituents independently selected from the group consisting of CN, OH, OC1-6 alkyl, cyclopropyl, 4-membered heterocycloalkyl, and C4-6 heterocycloalkyl;

	wherein the cycloalkyl is optionally substituted by 1, 2, 3, 4, or 5 substituents independently selected from the group consisting of halogen and CN;

	wherein the heterocycloalkyl is optionally substituted by 1 or 2 independently selected acyl substituents;

	wherein each 4-membered heterocycloalkyl and C4-6 heterocycloalkyl substituent independently contains 1, 2, or 3 heteroatoms independently selected from the group consisting of N, O, and S; and

	wherein each 4-membered heterocycloalkyl and C4-6 heterocycloalkyl substituent is optionally and independently substituted by 1 or more CH3 substituents; or

	Y1 and Y2, taken together with the N atom to which they are attached, form a 4- to 7-membered heterocycloalkyl, a spirocyclic 6- to 9-membered heterocyclyl, or a bridged 6- to 9-membered heterocyclyl;

	wherein the 4- to 7-membered heterocycloalkyl, spirocyclic 6- to 9-membered heterocyclyl, or bridged 6- to 9-membered heterocyclyl optionally contains 1 additional heteroatom selected from the group consisting of N and O; and

	wherein the 4- to 7-membered heterocycloalkyl is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of halogen, C1-6 alkyl, OH, OC1-6 alkyl, and =O.”---

	In claim 41, the entire text:
	has been deleted and replaced with the following:
---“	The compound as defined in claim 40, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein Y2 is C1-6 alkyl;

	wherein the C1-6 alkyl is substituted by 1 substituent selected from the group consisting of OH, OC1-6 alkyl, and cyclopropyl.”---

	In claim 42, the entire text:
	has been deleted and replaced with the following:
---“	The compound as defined in claim 39, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein:

	Y1 is H or C1-6 alkyl, wherein the C1-6 alkyl is optionally substituted by 1, 2, 3, 4, or 5 independently selected OC1-6 alkyl substituents; and

	Y2 is C1-6 alkyl or heterocycloalkyl;

	wherein the C1-6 alkyl is substituted by 1 substituent selected from the group consisting of halogen, CN, OH, OC1-6 alkyl, OC1-6 haloalkyl, cyclopropyl, 4-membered heterocycloalkyl, and C4-6 heterocycloalkyl;

	wherein the heterocycloalkyl is optionally substituted by 1 acyl substituent;

	wherein each 4-membered heterocycloalkyl and C4-6 heterocycloalkyl substituent independently contains 1, 2, or 3 heteroatoms independently selected from the group consisting of N, O, and S; and

	wherein each 4-membered heterocycloalkyl and C4-6 heterocycloalkyl substituent is optionally and independently substituted by 1 or more CH3 substituents; or

	Y1 and Y2, taken together with the N atom to which they are attached, form a 4- to 7-membered heterocycloalkyl, a spirocyclic 6- to 9-membered heterocyclyl, or a bridged 6- to 9-membered heterocyclyl;

	wherein the 4- to 7-membered heterocycloalkyl, spirocyclic 6- to 9-membered heterocyclyl, or bridged 6- to 9-membered heterocyclyl optionally contains 1 additional heteroatom selected from the group consisting of N and O; and

	wherein the 4- to 7-membered heterocycloalkyl is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of C1-6 alkyl and =O.”---

	In claim 43, the entire text:
	has been deleted and replaced with the following:
---“	The compound as defined in claim 26, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein:

	Z is a 5-membered heteroarylene, wherein the 5-membered heteroarylene contains 2 heteroatoms independently selected from the group consisting of N, O, and S;
	A is pyridinylene;
	R1 is C1-3 alkylene-OC1-3 alkyl, wherein the C1-3 alkylene-OC1-3 alkyl is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of halogen, CN, C1-6 alkyl, OH, and =O;
	Y is NY1Y2;
	Y1 is H or C1-3 alkyl, wherein the C1-3 alkyl is optionally substituted by 1, 2, 3, 4, or 5 substituents independently selected from the group consisting of OH, OC1-3 alkyl, and OC1-6 haloalkyl; and


	Y2 is H, C1-4 alkyl, cyclopropyl, cyclobutyl, cyclopentyl, cyclohexyl, bicyclo[1.1.1]pentanyl, or a 4- to 6-membered heterocycloalkyl;

	wherein the 4- to 6-membered heterocycloalkyl contains 1, 2, or 3 heteroatoms independently selected from the group consisting of N, O, and S;

	wherein the C1-4 alkyl, cyclopropyl, cyclobutyl, cyclopentyl, cyclohexyl, bicyclo[1.1.1]pentanyl, or 4- to 6-membered heterocycloalkyl is optionally substituted by 1, 2, 3, 4, or 5 substituents independently selected from the group consisting of F, Cl, Br, I, C(O)C1-3 alkyl, OC1-3 alkyl, OC1-3 fluoroalkyl, OC1-3 chloroalkyl, OC1-3 bromoalkyl, OC1-3 iodoalkyl, oxetanyl, and tetrahydrofuranyl;

	wherein each oxetanyl substituent is optionally and independently substituted by 1 or more CH3 substituents; and

	wherein each tetrahydrofuranyl substituent is optionally and independently substituted by 1 or more CH3 substituents; or

	Y1 and Y2, taken together with the N atom to which they are attached, form a 4- to 7-membered heterocycloalkyl, a spirocyclic 7- to 9-membered heterocyclyl, a bicyclic, bridged 7-membered heterocyclyl, or a tricyclic, bridged 7-membered heterocyclyl;

	wherein the 4- to 7-membered heterocycloalkyl, spirocyclic 7- to 9-membered heterocyclyl, bicyclic, bridged 7-membered heterocyclyl, or tricyclic, bridged 7-membered heterocyclyl optionally contains 1 or 2 additional heteroatoms independently selected from the group consisting of N and O; and

	wherein the 4- to 7-membered heterocycloalkyl, spirocyclic 7- to 9-membered heterocyclyl, bicyclic, bridged 7-membered heterocyclyl, or tricyclic, bridged 7-membered heterocyclyl is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of F, Cl, Br, I, C1-3 alkyl, and OC1-3 alkyl.”---

	In claim 44, the entire text:
	has been deleted and replaced with the following:
---“	The compound as defined in claim 43, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein:

	Z is isoxazolylene;
	A is 2,5-pyridinylene;
	R1 is C1-3 alkylene-OC1-3 alkyl;
	Y1 is H or C1-3 alkyl, wherein the C1-3 alkyl is optionally substituted by 1 or 2 independently selected OC1-3 alkyl substituents; and

	Y2 is H, C1-4 alkyl, cyclopropyl, cyclobutyl, cyclopentyl, cyclohexyl, bicyclo[1.1.1]pentan-1-yl, azetidinyl, oxetanyl, tetrahydrofuranyl, or tetrahydropyranyl;

	wherein the C1-4 alkyl, cyclopropyl, cyclobutyl, cyclopentyl, cyclohexyl, bicyclo[1.1.1]pentanyl, azetidinyl, oxetanyl, tetrahydrofuranyl, or tetrahydropyranyl is optionally substituted by 1 or 2 substituents independently selected from the group consisting of F, C(O)CH3, OC1-3 alkyl, OC1-3 fluoroalkyl, oxetan-3-yl, and tetrahydrofuran-3-yl;

	wherein each oxetan-3-yl substituent is optionally and independently substituted by 1 or more CH3 substituents; and

	wherein each tetrahydrofuran-3-yl substituent is optionally and independently substituted by 1 or more CH3 substituents; or

	Y1 and Y2, taken together with the N atom to which they are attached, form azetidin-1-yl, pyrrolidin-1-yl, piperidin-1-yl, piperazin-1-yl, morpholin-4-yl, 1,4-oxazepin-1-yl, 2-oxa-6-azaspiro[3.3]heptan-6-yl, 2-oxa-7-azaspiro[3.5]nonan-7-yl, or (1S,4S)-2-oxa-5-azabicyclo[2.2.1]heptan-5-yl, wherein the azetidin-1-yl, pyrrolidin-1-yl, piperidin-1-yl, piperazin-1-yl, morpholin-4-yl, 1,4-oxazepin-1-yl, 2-oxa-6-azaspiro[3.3]heptan-6-yl, 2-oxa-7-azaspiro[3.5]nonan-7-yl, or (1S,4S)-2-oxa-5-azabicyclo[2.2.1]heptan-5-yl is optionally substituted by 1 or 2  substituents independently selected from the group consisting of F, CH3, CH2CH3, CH2CH2CH3, CH(CH3)2, OCH3, OCH2CH3, OCH2CH2CH3, and OCH(CH3)2.”---

	In claim 45, the entire text:
	has been deleted and replaced with the following:
---“	The compound as defined in claim 44, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein:

	Z is 3,5-isoxazolylene;
	A is 2,5-pyridinylene, wherein the 2,5-pyridinylene is bonded to -CH2- at the 2-position and bonded to -C(O)- at the 5-position;
	R1 is CH2OCH3;
	Y1 is H, CH3, or CH2CH3, wherein the CH3 or CH2CH3 is optionally substituted by 1 or 2 OCH3 substituents; and
	Y2 is CH3, cyclopropyl, cyclobutyl, azetidin-3-yl, oxetan-3-yl, tetrahydrofuran-3-yl, or tetrahydropyran-4-yl, wherein the CH3, cyclopropyl, cyclobutyl, azetidin-3-yl, oxetan-3-yl, tetrahydrofuran-3-yl, or tetrahydropyran-4-yl is optionally substituted by 1 or 2 substituents independently selected from the group consisting of F, OCH3, OCH2F, OCHF2, OCF3, and 3-methyloxetan-3-yl; or
	Y1 and Y2, taken together with the N atom to which they are attached, form azetidin-1-yl, pyrrolidin-1-yl, piperidin-1-yl, piperazin-1-yl, morpholin-4-yl, 1,4-oxazepin-1-yl, 2-oxa-6-azaspiro[3.3]heptan-6-yl, 2-oxa-7-azaspiro[3.5]nonan-7-yl, or (1S,4S)-2-oxa-5-azabicyclo[2.2.1]heptan-5-yl, wherein the azetidin-1-yl, pyrrolidin-1-yl, piperidin-1-yl, piperazin-1-yl, morpholin-4-yl, 1,4-oxazepin-1-yl, 2-oxa-6-azaspiro[3.3]heptan-6-yl, 2-oxa-7-azaspiro[3.5]nonan-7-yl, or (1S,4S)-2-oxa-5-azabicyclo[2.2.1]heptan-5-yl is optionally substituted by 1 or 2  substituents independently selected from the group consisting of CH3 and OCH3.”---

	In claim 46, the entire text:
	has been deleted and replaced with the following:
---“	The compound as defined in claim 45, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein:

	Z is 3,5-isoxazolylene, wherein the 3,5-isoxazolylene is bonded to the [1,2,4]triazolo[3,4-a]phthalazinyl ring at the 3-position and bonded to R1 at the 5-position;
	Y1 is H, CH3, CH2CH3, or CH2CH2OCH3; and

	Y2 is CH3, cyclopropyl, cyclobutyl, azetidin-3-yl, oxetan-3-yl, tetrahydrofuran-3-yl, or tetrahydropyran-4-yl, wherein the CH3, cyclopropyl, cyclobutyl, azetidin-3-yl, oxetan-3-yl, tetrahydrofuran-3-yl, or tetrahydropyran-4-yl is optionally substituted by 1 or 2 substituents independently selected from the group consisting of F, OCH3, OCF3, and 3-methyloxetan-3-yl.”---

	In claim 47, the entire text:
	has been deleted and replaced with the following:
---“	The compound as defined in claim 26, wherein the compound is represented by formula II:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

formula II

or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof,

wherein:

	A is pyridinylene;

	Y is NY1Y2;

	Y1 is H, CH3, or CH2OCH3; and

	Y2 is C1-6 alkyl, C3-6 cycloalkyl, or heterocycloalkyl;

	wherein the heterocycloalkyl contains 1 N heteroatom;

	wherein the C1-6 alkyl is optionally substituted by 1 or 2 substituents independently selected from the group consisting of CN, OH, OC1-6 alkyl, cyclopropyl, 4-membered heterocycloalkyl, and C4-6 heterocycloalkyl;

	wherein the heterocycloalkyl is optionally substituted by 1 acyl substituent;

	wherein each 4-membered heterocycloalkyl substituent independently contains 1, 2, or 3 heteroatoms independently selected from the group consisting of N, O, and S;

	wherein each C4-6 heterocycloalkyl substituent independently contains 1 heteroatom selected from the group consisting of N and O; and

	wherein each 4-membered heterocycloalkyl and C4-6 heterocycloalkyl substituent is optionally and independently substituted by 1 or more CH3 substituents; or

	Y1 and Y2, taken together with the N atom to which they are attached, form a 4- to 7-membered heterocycloalkyl, a spirocyclic 6- to 9-membered heterocyclyl, or a bridged 6- to 9-membered heterocyclyl;


	wherein the 4- to 7-membered heterocycloalkyl, spirocyclic 6- to 9-membered heterocyclyl, or bridged 6- to 9-membered heterocyclyl optionally contains 1 additional heteroatom selected from the group consisting of N and O; and

	wherein the 4- to 7-membered heterocycloalkyl, spirocyclic 6- to 9-membered heterocyclyl, or bridged 6- to 9-membered heterocyclyl is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of C1-6 alkyl, OH, OC1-6 alkyl, and =O.”---

	In claim 48, the entire text:
	has been deleted and replaced with the following:
---“	The compound as defined in claim 26, wherein the compound is represented by formula III:


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

formula III

or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof,

wherein:

	Y is NY1Y2 or OH;

	Y1 is H, CH3, CH(OCH3)CH3, or CH2CH2OCH3; and

	Y2 is H, methyl, cyclopropylmethyl, oxetanylmethyl, (methyloxetanyl)methyl, tetrahydrofuranylmethyl, ethyl, fluoroethyl, difluoroethyl, trifluoroethyl, hydroxyethyl, methoxyethyl, trifluoromethoxyethyl, cyanopropyl, trifluoropropyl, difluorohydroxypropyl, methoxypropyl, dimethoxypropyl, isopropyl, trifluoroisopropyl, methoxyisopropyl, cyclopropyl, cyanocyclopropyl, cyclobutyl, fluorocyclobutyl, difluorocyclobutyl, difluorocyclopentyl, difluorocyclohexyl, acetylazetidinyl, oxetanyl, tetrahydrofuranyl, or tetrahydropyranyl; or

	Y1 and Y2, taken together with the N atom to which they are attached, form difluoroazetidin-1-yl, hydroxyazetidin-1-yl, methoxyazetidin-1-yl, pyrrolidin-1-yl, difluoropyrrolidin-1-yl, piperidin-1-yl, difluoropiperidin-1-yl, hydroxypiperidin-1-yl, methoxypiperidin-1-yl, methylpiperazinon-1-yl, morpholin-4-yl, methylmorpholin-4-yl, dimethylmorpholin-4-yl, 1,2-oxazepan-2-yl, 1,3-oxazepan-3-yl, or 1,4-oxazepan-4-yl, 2-oxa-6-azaspiro[3.3]heptan-6-yl, 3-oxo-2-oxa-5-azabicyclo[2.2.1]heptan-5-yl, or 2-oxazolyl-7-azaspiro[3.5]nonan-7-yl.”---

	In claim 49, the entire text:
	has been deleted and replaced with the following:
---“	The compound as defined in claim 26, wherein the compound is represented by formula III:


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

formula III

or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof,

wherein:

	Y is NY1Y2 or OH;

	Y1 is H, CH3, or CH2CH2OCH3; and

	Y2 is H, methyl, cyclopropylmethyl, (tetrahydrofuran-2-yl)methyl, (3-methyloxetanyl)methyl, ethyl, 2-fluoroethyl, 2,2-difluoroethyl, 2,2,2-trifluoroethyl, 2-hydroxyethyl, 2-methoxyethyl, 2-trifluoromethoxyethyl, 1,1,1-trifluoropropyl, 2,2-difluoro-3-hydroxypropyl, 3-cyanopropyl, 3-methoxypropyl, 1-methoxy-2-methylprop-2-yl, isopropyl, 1,1,1-trifluoroisopropyl, 1-methoxyisopropyl, 1,3-dimethoxyisopropyl, cyclopropyl, 1-cyanocyclopropyl, cyclobutyl, 3-fluorocyclobutyl, 3,3-difluorocyclobutyl, 3,3-difluorocyclopentyl, bicyclo[1.1.1]pentan-1-yl, 4,4-difluorocyclohexyl, 1-acetylazetidin-3-yl, oxetan-3-yl, 3-methyloxetanyl, tetrahydrofuran-3-yl, or tetrahydro-2H-pyran-4-yl; or

	Y1 and Y2, taken together with the N atom to which they are attached, form 3,3-difluoroazetidin-1-yl, 3-hydroxyazetidin-1-yl, 3-methoxyazetidin-1-yl, pyrrolidin-1-yl, 3,3-difluoropyrrolidin-1-yl, piperidin-1-yl, 4.4-difluoropiperidin-1-yl, 4-hydroxypiperidin-1-yl, 4-methoxypiperidin-1-yl, 4-methyl-3-oxopiperazin-1-yl, morpholin-4-yl, 2-methylmorpholin-4-yl, 3-methylmorpholin-4-yl, 2,6-dimethylmorpholin-4-yl, 1,4-oxazepan-4-yl, (1S,4S)-3-oxo-2-oxa-5-azabicyclo[2.2.1]heptan-5-yl, 2-oxa-6-azaspiro[3.3]heptan-6-yl, or 2-oxazolyl-7-azaspiro[3.5]nonan-1-yl.”---

	In claim 50, the entire text:
	has been deleted and replaced with the following:
---“	The compound as defined in claim 26, or a stereoisomer thereof, wherein the compound, or stereoisomer thereof, is selected from the group consisting of:


    PNG
    media_image5.png
    333
    782
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    514
    776
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    494
    781
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    488
    781
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    503
    781
    media_image9.png
    Greyscale



    PNG
    media_image10.png
    473
    777
    media_image10.png
    Greyscale



    PNG
    media_image11.png
    498
    779
    media_image11.png
    Greyscale
,

or a pharmaceutically acceptable salt or tautomer thereof.”---

	In claim 51, the entire text:
	has been deleted and replaced with the following:
---“A pharmaceutical composition comprising a pharmaceutically acceptable carrier and/or adjuvant and a compound as defined in claim 26, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof.”---

	In claim 52, the entire text:
	has been deleted and replaced with the following:
---“A method for modulating 5-GABAA receptor in vivo, in vitro, or ex vivo, wherein the method comprises contacting the 5-GABAA receptor with a compound as defined in claim 26, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof.”---

	In claim 53, the entire text:
	has been deleted and replaced with the following:
---“A method for modulating 5-GABAA receptor activity in a patient, wherein the method comprises administering to the patient in need thereof an effective dose of a compound as defined in claim 26, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof.”---

	In claim 54, the entire text:
	has been deleted and replaced with the following:
---“The method as defined in claim 53, wherein the patient has a disease or disorder selected from the group consisting of amyotrophic lateral sclerosis, attention deficit disorder, a cognitive disease, a cognitive deficiency, Down’s syndrome, drug addiction, multi-infarct dementia, pain, restless leg syndrome, and stroke.”---

	For new claim 55, the following text is inserted:
---“The method as defined in claim 54, wherein the cognitive disease or cognitive deficiency is Alzheimer’s disease or dysmnesia.”---

	For new claim 56, the following text is inserted:
---“The method as defined in claim 54, wherein the pain is selected from the group consisting of abdominal pain, arthritis pain, autonomic nerve reflex pain, back pain, bone pain, boniness pain, cancer pain, cervix radiculopathy, chronic pain caused by injury, chronic pain caused by surgery, degenerative osteoarthropathy pain, dorsopathy, facial pain, glossopharyngeal neuralgia, gout, headache, inflammatory pain, lower limb pain, muscle pain, neck pain, nerve root avulsion pain, neuropathic pain, nociceptive pain, nutrition deficiency pain, painful diabetes, reflex sympathetic dystrophy pain, shoulder pain, thoracic pain, toxin pain, trigeminal neuralgia, vascular pain, visceral pain, waist pain, waist radiculopathy, pain associated with an autoimmune disease, pain associated with inflammation, pain associated with multiple sclerosis, pain associated with sickle cell anemia, pain caused by an infectious disease, .”---

	For new claim 57, the following text is inserted:
---“The method as defined in claim 56, wherein the chronic pain caused by injury is chemical injury pain.”---

	For new claim 58, the following text is inserted:
---“The method as defined in claim 56, wherein the pain caused by an infectious disease is pain caused by a bacterial infectious disease or pain caused by a viral infectious disease.”---


	For new claim 59, the following text is inserted:
---“	A process for preparing a compound represented by formula II:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

formula II

wherein:

	A is phenylene, a 5-membered heteroarylene, or a 6-membered heteroarylene;

	wherein the 5-membered heteroarylene contains 1, 2, 3, or 4 heteroatoms independently selected from the group consisting of N, O, and S;

	wherein at most 1 of the heteroatoms of the 5-membered heteroarylene is O or S;

	wherein the 6-membered heteroarylene contains 1, 2, or 3 N heteroatoms;

	wherein the phenylene is optionally substituted by 1, 2, or 3 substituents independently selected from the group consisting of halogen, CN, C1-6 alkyl, linear C2-6 alkenyl, C2-6 alkynyl, and C3-6 cycloalkyl; and

	wherein the 5-membered heteroarylene or 6-membered heteroarylene is optionally substituted by 1 or more independently selected Rx substituents;

	each Rx is independently halogen, CN, C(O)OR1, OH, OC(O)R1, OR1, or R1;

	R1 is C1-6 alkylene-NHC1-6 alkyl, C1-6 alkylene-OC1-6 alkyl, C1-6 alkylene-OC1-6 alkylene-C3-6 cycloalkyl, C1-6 alkylene-OC1-6 alkylene-C3-6 heterocycloalkyl, C1-6 alkylene-C3-6 heterocycloalkyl, OC1-6 haloalkyl, OC1-6 alkylene-C3-6 cycloalkyl, or C3-6 heterocycloalkyl, wherein the C1-6 alkylene-NHC1-6 alkyl, C1-6 alkylene-OC1-6 alkyl, C1-6 alkylene-OC1-6 alkylene-C3-6 cycloalkyl, C1-6 alkylene-OC1-6 alkylene-C3-6 heterocycloalkyl, C1-6 alkylene-C3-6 heterocycloalkyl, OC1-6 haloalkyl, OC1-6 alkylene-C3-6 cycloalkyl, or C3-6 heterocycloalkyl is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of halogen, CN, C1-6 alkyl, OH, and  =O;

	Y is NY1Y2, NHNY3Y4, or OH;

	Y1 is H or C1-6 alkyl, wherein the C1-6 alkyl is optionally substituted by 1, 2, 3, 4, or 5 substituents independently selected from the group consisting of halogen, NH2, NHC1-6 alkyl, N(C1-6 alkyl)2, OH, OC1-6 alkyl, OC1-6 haloalkyl, and S(O)2C1-6 alkyl;

	Y2 is H, C1-6 alkyl, NH2, OC1-6 alkyl, S(O)2C1-6 alkyl, S(O)2NH2, cycloalkyl, heterocycloalkyl, or heteroaryl;
heteroaryl;

	wherein the C1-6 alkyl, OC1-6 alkyl, S(O)2C1-6 alkyl, cycloalkyl, heterocycloalkyl, or heteroaryl is optionally substituted by 1, 2, 3, 4, or 5 substituents independently selected from the group consisting of halogen, CN, C1-6 alkyl, C1-6 haloalkyl, C1-6 alkylene-C(O)OH, C1-6 alkylene-C(O)OC1-4 alkyl, C1-6 alkylene-OH, C1-6 alkylene-OC1-6 alkyl, acyl, NHC1-6 alkyl, NHacyl, N(C1-6 alkyl)2, NO2, OH, OC1-6 alkyl, OC1-6 haloalkyl, S(O)2C1-6 alkyl, C3-6 cycloalkyl, 4-membered heterocycloalkyl, and C4-6 heterocycloalkyl;

	wherein each 4-membered heterocycloalkyl and C4-6 heterocycloalkyl substituent independently contains 1, 2, or 3 heteroatoms independently selected from the group consisting of N, O, and S;

	wherein each C3-6 cycloalkyl substituent is optionally and independently substituted by 1 or more OH substituents;

	wherein each 4-membered heterocycloalkyl substituent is optionally and independently substituted by 1 or more CH3 substituents; and

	wherein each C4-6 heterocycloalkyl substituent is optionally and independently substituted by 1 or more substituents independently selected from the group consisting of halogen, CH3, and OCH3; or

	Y1 and Y2, taken together with the N atom to which they are attached, form a 4- to 7-membered heterocycloalkyl, a 4- to 7-membered heterocycloalkenyl, a spirocyclic 6- to 9-membered heterocyclyl, or a bridged 6- to 9-membered heterocyclyl;

	wherein the 4- to 7-membered heterocycloalkyl, 4- to 7-membered heterocycloalkenyl, spirocyclic 6- to 9-membered heterocyclyl, or bridged 6- to 9-membered heterocyclyl optionally contains 1 or more additional heteroatoms independently selected from the group consisting of N and O; and

	wherein the 4- to 7-membered heterocycloalkyl, 4- to 7-membered heterocycloalkenyl, spirocyclic 6- to 9-membered heterocyclyl, or bridged 6- to 9-membered heterocyclyl is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of halogen, CN, C1-6 alkyl, OH, OC1-6 alkyl, and =O;

	Y3 is H, C1-6 alkyl, S(O)2C1-6 alkyl, cycloalkyl, or heterocyclyl, wherein the C1-6 alkyl, S(O)2C1-6 alkyl, cycloalkyl, or heterocyclyl is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of halogen, CN, C1-6 alkyl, OH, and OC1-6 alkyl; and

	Y4 is H, C1-6 alkyl, S(O)2C1-6 alkyl, cycloalkyl, or heterocyclyl, wherein the C1-6 alkyl, S(O)2C1-6 alkyl, cycloalkyl, or heterocyclyl is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of halogen, CN, C1-6 alkyl, OH, and OC1-6 alkyl; or

	Y3 and Y4, taken together with the N atom to which they are attached, form a heterocyclyl, wherein the heterocyclyl is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of halogen, CN, C1-6 alkyl, OH, OC1-6 alkyl, and =O;

	with the proviso that if A is pyridinylene, then the pyridinylene is optionally an N-oxide thereof;

wherein the process comprises the following steps:


1)	reacting a compound represented by formula B:


    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

formula B

wherein:

	G is Cl, Br, I, OH, OMs, OTf, or OTs;

with a compound represented by formula IV:


    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

formula IV

wherein:

	A is phenylene, a 5-membered heteroarylene, or a 6-membered heteroarylene;

	wherein the 5-membered heteroarylene contains 1, 2, 3, or 4 heteroatoms independently selected from the group consisting of N, O, and S;

	wherein at most 1 of the heteroatoms of the 5-membered heteroarylene is O or S;

	wherein the 6-membered heteroarylene contains 1, 2, or 3 N heteroatoms;

	wherein the phenylene is optionally substituted by 1, 2, or 3 substituents independently selected from the group consisting of halogen, CN, C1-6 alkyl, linear C2-6 alkenyl, C2-6 alkynyl, and C3-6 cycloalkyl; and

	wherein the 5-membered heteroarylene or 6-membered heteroarylene is optionally substituted by 1 or more independently selected Rx substituents;

	each Rx is independently halogen, CN, C(O)OR1, OH, OC(O)R1, OR1, or R1;

	R1 is C1-6 alkylene-NHC1-6 alkyl, C1-6 alkylene-OC1-6 alkyl, C1-6 alkylene-OC1-6 alkylene-C3-6 cycloalkyl, C1-6 alkylene-OC1-6 alkylene-C3-6 heterocycloalkyl, C1-6 alkylene-C3-6 heterocycloalkyl, OC1-6 haloalkyl, OC1-6 alkylene-C3-6 cycloalkyl, or C3-6 heterocycloalkyl, wherein the C1-6 alkylene-NHC1-6 alkyl, C1-6 alkylene-OC1-6 alkyl, C1-6 alkylene-OC1-6 alkylene-C3-6 cycloalkyl, C1-6 alkylene-OC1-6 alkylene-C3-6 heterocycloalkyl, C1-6 alkylene-C3-6 heterocycloalkyl, OC1-6 haloalkyl, OC1-6 alkylene-C3-6 cycloalkyl, or C3-6 heterocycloalkyl is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of halogen, CN, C1-6 alkyl, OH, and  =O;

	W is Cl, Br, I, OH, OMs, OTf, or OTs; and
	R5 is alkyl or benzyl;


(a) in the presence of a base selected from the group consisting of lithium diisopropyl amide (LDA), sodium hydride, potassium tert-butoxide, or sodium tert-butoxide in a solvent selected from the group consisting of N,N-dimethylformamide, dioxane, and tetrahydrofuran, or (b) under Mitsunobu conditions comprising (i) triphenyl phosphine, (ii) diethyl azodicarboxylate (DEAD), and (iii) a phase transfer catalyst selected from the group consisting of a crown ether and tetrabutylammoniun bromide (TBAB), to provide a compound represented by formula 1-3:


    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale

formula 1-3

wherein:

	A is phenylene, a 5-membered heteroarylene, or a 6-membered heteroarylene;

	wherein the 5-membered heteroarylene contains 1, 2, 3, or 4 heteroatoms independently selected from the group consisting of N, O, and S;

	wherein at most 1 of the heteroatoms of the 5-membered heteroarylene is O or S;

	wherein the 6-membered heteroarylene contains 1, 2, or 3 N heteroatoms;

	wherein the phenylene is optionally substituted by 1, 2, or 3 substituents independently selected from the group consisting of halogen, CN, C1-6 alkyl, linear C2-6 alkenyl, C2-6 alkynyl, and C3-6 cycloalkyl; and

	wherein the 5-membered heteroarylene or 6-membered heteroarylene is optionally substituted by 1 or more independently selected Rx substituents;

	each Rx is independently halogen, CN, C(O)OR1, OH, OC(O)R1, OR1, or R1;

	R1 is C1-6 alkylene-NHC1-6 alkyl, C1-6 alkylene-OC1-6 alkyl, C1-6 alkylene-OC1-6 alkylene-C3-6 cycloalkyl, C1-6 alkylene-OC1-6 alkylene-C3-6 heterocycloalkyl, C1-6 alkylene-C3-6 heterocycloalkyl, OC1-6 haloalkyl, OC1-6 alkylene-C3-6 cycloalkyl, or C3-6 heterocycloalkyl, wherein the C1-6 alkylene-NHC1-6 alkyl, C1-6 alkylene-OC1-6 alkyl, C1-6 alkylene-OC1-6 alkylene-C3-6 cycloalkyl, C1-6 alkylene-OC1-6 alkylene-C3-6 heterocycloalkyl, C1-6 alkylene-C3-6 heterocycloalkyl, OC1-6 haloalkyl, OC1-6 alkylene-C3-6 cycloalkyl, or C3-6 heterocycloalkyl is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of halogen, CN, C1-6 alkyl, OH, and  =O; and

	R5 is alkyl or benzyl;

2)	reacting the compound represented by formula I-3 above (a) with aqueous sodium hydroxide, (b) with sodium hydroxide or lithium hydroxide in a solvent selected from the group consisting of tetrahydrofuran and water, or a mixture thereof, or (c) under hydrogenation conditions, to provide a compound represented by formula 1-4:


    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale

formula 1-4

wherein:

	A is phenylene, a 5-membered heteroarylene, or a 6-membered heteroarylene;

	wherein the 5-membered heteroarylene contains 1, 2, 3, or 4 heteroatoms independently selected from the group consisting of N, O, and S;

	wherein at most 1 of the heteroatoms of the 5-membered heteroarylene is O or S;

	wherein the 6-membered heteroarylene contains 1, 2, or 3 N heteroatoms;

	wherein the phenylene is optionally substituted by 1, 2, or 3 substituents independently selected from the group consisting of halogen, CN, C1-6 alkyl, linear C2-6 alkenyl, C2-6 alkynyl, and C3-6 cycloalkyl; and

	wherein the 5-membered heteroarylene or 6-membered heteroarylene is optionally substituted by 1 or more independently selected Rx substituents;

	each Rx is independently halogen, CN, C(O)OR1, OH, OC(O)R1, OR1, or R1;

	R1 is C1-6 alkylene-NHC1-6 alkyl, C1-6 alkylene-OC1-6 alkyl, C1-6 alkylene-OC1-6 alkylene-C3-6 cycloalkyl, C1-6 alkylene-OC1-6 alkylene-C3-6 heterocycloalkyl, C1-6 alkylene-C3-6 heterocycloalkyl, OC1-6 haloalkyl, OC1-6 alkylene-C3-6 cycloalkyl, or C3-6 heterocycloalkyl, wherein the C1-6 alkylene-NHC1-6 alkyl, C1-6 alkylene-OC1-6 alkyl, C1-6 alkylene-OC1-6 alkylene-C3-6 cycloalkyl, C1-6 alkylene-OC1-6 alkylene-C3-6 heterocycloalkyl, C1-6 alkylene-C3-6 heterocycloalkyl, OC1-6 haloalkyl, OC1-6 alkylene-C3-6 cycloalkyl, or C3-6 heterocycloalkyl is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of halogen, CN, C1-6 alkyl, OH, and  =O; and

3)	reacting the compound represented by formula I-4 above with a compound represented by the following formula:

Y-H

wherein:

	Y is NY1Y2, NHNY3Y4, or OH;

	Y1 is H or C1-6 alkyl, wherein the C1-6 alkyl is optionally substituted by 1, 2, 3, 4, or 5 substituents independently selected from the group consisting of halogen, NH2, NHC1-6 alkyl, N(C1-6 alkyl)2, OH, OC1-6 alkyl, OC1-6 haloalkyl, and S(O)2C1-6 alkyl;

	Y2 is H, C1-6 alkyl, NH2, OC1-6 alkyl, S(O)2C1-6 alkyl, S(O)2NH2, cycloalkyl, heterocycloalkyl, or heteroaryl;
heteroaryl;

	wherein the C1-6 alkyl, OC1-6 alkyl, S(O)2C1-6 alkyl, cycloalkyl, heterocycloalkyl, or heteroaryl is optionally substituted by 1, 2, 3, 4, or 5 substituents independently selected from the group consisting of halogen, CN, C1-6 alkyl, C1-6 haloalkyl, C1-6 alkylene-C(O)OH, C1-6 alkylene-C(O)OC1-4 alkyl, C1-6 alkylene-OH, C1-6 alkylene-OC1-6 alkyl, acyl, NHC1-6 alkyl, NHacyl, N(C1-6 alkyl)2, NO2, OH, OC1-6 alkyl, OC1-6 haloalkyl, S(O)2C1-6 alkyl, C3-6 cycloalkyl, 4-membered heterocycloalkyl, and C4-6 heterocycloalkyl;

	wherein each 4-membered heterocycloalkyl and C4-6 heterocycloalkyl substituent independently contains 1, 2, or 3 heteroatoms independently selected from the group consisting of N, O, and S;

	wherein each C3-6 cycloalkyl substituent is optionally and independently substituted by 1 or more OH substituents;

	wherein each 4-membered heterocycloalkyl substituent is optionally and independently substituted by 1 or more CH3 substituents; and

	wherein each C4-6 heterocycloalkyl substituent is optionally and independently substituted by 1 or more substituents independently selected from the group consisting of halogen, CH3, and OCH3; or

	Y1 and Y2, taken together with the N atom to which they are attached, form a 4- to 7-membered heterocycloalkyl, a 4- to 7-membered heterocycloalkenyl, a spirocyclic 6- to 9-membered heterocyclyl, or a bridged 6- to 9-membered heterocyclyl;

	wherein the 4- to 7-membered heterocycloalkyl, 4- to 7-membered heterocycloalkenyl, spirocyclic 6- to 9-membered heterocyclyl, or bridged 6- to 9-membered heterocyclyl optionally contains 1 or more additional heteroatoms independently selected from the group consisting of N and O; and

	wherein the 4- to 7-membered heterocycloalkyl, 4- to 7-membered heterocycloalkenyl, spirocyclic 6- to 9-membered heterocyclyl, or bridged 6- to 9-membered heterocyclyl is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of halogen, CN, C1-6 alkyl, OH, OC1-6 alkyl, and =O;

	Y3 is H, C1-6 alkyl, S(O)2C1-6 alkyl, cycloalkyl, or heterocyclyl, wherein the C1-6 alkyl, S(O)2C1-6 alkyl, cycloalkyl, or heterocyclyl is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of halogen, CN, C1-6 alkyl, OH, and OC1-6 alkyl; and

	Y4 is H, C1-6 alkyl, S(O)2C1-6 alkyl, cycloalkyl, or heterocyclyl, wherein the C1-6 alkyl, S(O)2C1-6 alkyl, cycloalkyl, or heterocyclyl is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of halogen, CN, C1-6 alkyl, OH, and OC1-6 alkyl; or

	Y3 and Y4, taken together with the N atom to which they are attached, form a heterocyclyl, wherein the heterocyclyl is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of halogen, CN, C1-6 alkyl, OH, OC1-6 alkyl, and =O;

in the presence of (a) N,N-diisopropylethylamine (Hunig’s base) and O-(benzotriazol-1-yl)-N,N,N’,N’-tetramethyluronium tetrafluoroborate in a solvent, (b) 1-ethyl-3-(3-dimethylaminopropyl)carbodiimide hydrochloride, N1-hydroxybenzotriazole, and N,N-diisopropylethylamine (Hunig’s base) in a solvent, or (c) 1,1’-carbonyldiimidazole in a solvent, to provide the compound represented by formula II above.”---

	For new claim 60, the following text is inserted:
---“	A process for preparing a compound represented by formula II:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

formula II

wherein:

	A is phenylene, a 5-membered heteroarylene, or a 6-membered heteroarylene;

	wherein the 5-membered heteroarylene contains 1, 2, 3, or 4 heteroatoms independently selected from the group consisting of N, O, and S;

	wherein at most 1 of the heteroatoms of the 5-membered heteroarylene is O or S;

	wherein the 6-membered heteroarylene contains 1, 2, or 3 N heteroatoms;

	wherein the phenylene is optionally substituted by 1, 2, or 3 substituents independently selected from the group consisting of halogen, CN, C1-6 alkyl, linear C2-6 alkenyl, C2-6 alkynyl, and C3-6 cycloalkyl; and

	wherein the 5-membered heteroarylene or 6-membered heteroarylene is optionally substituted by 1 or more independently selected Rx substituents;

	each Rx is independently halogen, CN, C(O)OR1, OH, OC(O)R1, OR1, or R1;

	R1 is C1-6 alkylene-NHC1-6 alkyl, C1-6 alkylene-OC1-6 alkyl, C1-6 alkylene-OC1-6 alkylene-C3-6 cycloalkyl, C1-6 alkylene-OC1-6 alkylene-C3-6 heterocycloalkyl, C1-6 alkylene-C3-6 heterocycloalkyl, OC1-6 haloalkyl, OC1-6 alkylene-C3-6 cycloalkyl, or C3-6 heterocycloalkyl, wherein the C1-6 alkylene-NHC1-6 alkyl, C1-6 alkylene-OC1-6 alkyl, C1-6 alkylene-OC1-6 alkylene-C3-6 cycloalkyl, C1-6 alkylene-OC1-6 alkylene-C3-6 heterocycloalkyl, C1-6 alkylene-C3-6 heterocycloalkyl, OC1-6 haloalkyl, OC1-6 alkylene-C3-6 cycloalkyl, or C3-6 heterocycloalkyl is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of halogen, CN, C1-6 alkyl, OH, and  =O;

	Y is NY1Y2, NHNY3Y4, or OH;

	Y1 is H or C1-6 alkyl, wherein the C1-6 alkyl is optionally substituted by 1, 2, 3, 4, or 5 substituents independently selected from the group consisting of halogen, NH2, NHC1-6 alkyl, N(C1-6 alkyl)2, OH, OC1-6 alkyl, OC1-6 haloalkyl, and S(O)2C1-6 alkyl;

	Y2 is H, C1-6 alkyl, NH2, OC1-6 alkyl, S(O)2C1-6 alkyl, S(O)2NH2, cycloalkyl, heterocycloalkyl, or heteroaryl;
heteroaryl;

	wherein the C1-6 alkyl, OC1-6 alkyl, S(O)2C1-6 alkyl, cycloalkyl, heterocycloalkyl, or heteroaryl is optionally substituted by 1, 2, 3, 4, or 5 substituents independently selected from the group consisting of halogen, CN, C1-6 alkyl, C1-6 haloalkyl, C1-6 alkylene-C(O)OH, C1-6 alkylene-C(O)OC1-4 alkyl, C1-6 alkylene-OH, C1-6 alkylene-OC1-6 alkyl, acyl, NHC1-6 alkyl, NHacyl, N(C1-6 alkyl)2, NO2, OH, OC1-6 alkyl, OC1-6 haloalkyl, S(O)2C1-6 alkyl, C3-6 cycloalkyl, 4-membered heterocycloalkyl, and C4-6 heterocycloalkyl;

	wherein each 4-membered heterocycloalkyl and C4-6 heterocycloalkyl substituent independently contains 1, 2, or 3 heteroatoms independently selected from the group consisting of N, O, and S;

	wherein each C3-6 cycloalkyl substituent is optionally and independently substituted by 1 or more OH substituents;

	wherein each 4-membered heterocycloalkyl substituent is optionally and independently substituted by 1 or more CH3 substituents; and

	wherein each C4-6 heterocycloalkyl substituent is optionally and independently substituted by 1 or more substituents independently selected from the group consisting of halogen, CH3, and OCH3; or

	Y1 and Y2, taken together with the N atom to which they are attached, form a 4- to 7-membered heterocycloalkyl, a 4- to 7-membered heterocycloalkenyl, a spirocyclic 6- to 9-membered heterocyclyl, or a bridged 6- to 9-membered heterocyclyl;

	wherein the 4- to 7-membered heterocycloalkyl, 4- to 7-membered heterocycloalkenyl, spirocyclic 6- to 9-membered heterocyclyl, or bridged 6- to 9-membered heterocyclyl optionally contains 1 or more additional heteroatoms independently selected from the group consisting of N and O; and

	wherein the 4- to 7-membered heterocycloalkyl, 4- to 7-membered heterocycloalkenyl, spirocyclic 6- to 9-membered heterocyclyl, or bridged 6- to 9-membered heterocyclyl is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of halogen, CN, C1-6 alkyl, OH, OC1-6 alkyl, and =O;

	Y3 is H, C1-6 alkyl, S(O)2C1-6 alkyl, cycloalkyl, or heterocyclyl, wherein the C1-6 alkyl, S(O)2C1-6 alkyl, cycloalkyl, or heterocyclyl is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of halogen, CN, C1-6 alkyl, OH, and OC1-6 alkyl; and

	Y4 is H, C1-6 alkyl, S(O)2C1-6 alkyl, cycloalkyl, or heterocyclyl, wherein the C1-6 alkyl, S(O)2C1-6 alkyl, cycloalkyl, or heterocyclyl is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of halogen, CN, C1-6 alkyl, OH, and OC1-6 alkyl; or

	Y3 and Y4, taken together with the N atom to which they are attached, form a heterocyclyl, wherein the heterocyclyl is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of halogen, CN, C1-6 alkyl, OH, OC1-6 alkyl, and =O;

	with the proviso that if A is pyridinylene, then the pyridinylene is optionally an N-oxide thereof;

wherein the process comprises the following steps:

1)	reacting a compound represented by formula B:


    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

formula B

wherein:

	G is Cl, Br, I, OH, OMs, OTf, or OTs;

with a compound represented by formula IV:


    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

formula IV

wherein:

	A is phenylene, a 5-membered heteroarylene, or a 6-membered heteroarylene;

	wherein the 5-membered heteroarylene contains 1, 2, 3, or 4 heteroatoms independently selected from the group consisting of N, O, and S;

	wherein at most 1 of the heteroatoms of the 5-membered heteroarylene is O or S;

	wherein the 6-membered heteroarylene contains 1, 2, or 3 N heteroatoms;

	wherein the phenylene is optionally substituted by 1, 2, or 3 substituents independently selected from the group consisting of halogen, CN, C1-6 alkyl, linear C2-6 alkenyl, C2-6 alkynyl, and C3-6 cycloalkyl; and

	wherein the 5-membered heteroarylene or 6-membered heteroarylene is optionally substituted by 1 or more independently selected Rx substituents;

	each Rx is independently halogen, CN, C(O)OR1, OH, OC(O)R1, OR1, or R1;

	R1 is C1-6 alkylene-NHC1-6 alkyl, C1-6 alkylene-OC1-6 alkyl, C1-6 alkylene-OC1-6 alkylene-C3-6 cycloalkyl, C1-6 alkylene-OC1-6 alkylene-C3-6 heterocycloalkyl, C1-6 alkylene-C3-6 heterocycloalkyl, OC1-6 haloalkyl, OC1-6 alkylene-C3-6 cycloalkyl, or C3-6 heterocycloalkyl, wherein the C1-6 alkylene-NHC1-6 alkyl, C1-6 alkylene-OC1-6 alkyl, C1-6 alkylene-OC1-6 alkylene-C3-6 cycloalkyl, C1-6 alkylene-OC1-6 alkylene-C3-6 heterocycloalkyl, C1-6 alkylene-C3-6 heterocycloalkyl, OC1-6 haloalkyl, OC1-6 alkylene-C3-6 cycloalkyl, or C3-6 heterocycloalkyl is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of halogen, CN, C1-6 alkyl, OH, and  =O;

	W is Cl, Br, I, OH, OMs, OTf, or OTs; and
	R5 is alkyl or benzyl;


(a) in the presence of a base selected from the group consisting of lithium diisopropyl amide (LDA), sodium hydride, potassium tert-butoxide, or sodium tert-butoxide in a solvent selected from the group consisting of N,N-dimethylformamide, dioxane, and tetrahydrofuran, or (b) under Mitsunobu conditions comprising (i) triphenyl phosphine, (ii) diethyl azodicarboxylate (DEAD), and (iii) a phase transfer catalyst selected from the group consisting of a crown ether and tetrabutylammoniun bromide (TBAB), to provide a compound represented by formula 1-3:


    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale

formula 1-3

wherein:

	A is phenylene, a 5-membered heteroarylene, or a 6-membered heteroarylene;

	wherein the 5-membered heteroarylene contains 1, 2, 3, or 4 heteroatoms independently selected from the group consisting of N, O, and S;

	wherein at most 1 of the heteroatoms of the 5-membered heteroarylene is O or S;

	wherein the 6-membered heteroarylene contains 1, 2, or 3 N heteroatoms;

	wherein the phenylene is optionally substituted by 1, 2, or 3 substituents independently selected from the group consisting of halogen, CN, C1-6 alkyl, linear C2-6 alkenyl, C2-6 alkynyl, and C3-6 cycloalkyl; and

	wherein the 5-membered heteroarylene or 6-membered heteroarylene is optionally substituted by 1 or more independently selected Rx substituents;

	each Rx is independently halogen, CN, C(O)OR1, OH, OC(O)R1, OR1, or R1;

	R1 is C1-6 alkylene-NHC1-6 alkyl, C1-6 alkylene-OC1-6 alkyl, C1-6 alkylene-OC1-6 alkylene-C3-6 cycloalkyl, C1-6 alkylene-OC1-6 alkylene-C3-6 heterocycloalkyl, C1-6 alkylene-C3-6 heterocycloalkyl, OC1-6 haloalkyl, OC1-6 alkylene-C3-6 cycloalkyl, or C3-6 heterocycloalkyl, wherein the C1-6 alkylene-NHC1-6 alkyl, C1-6 alkylene-OC1-6 alkyl, C1-6 alkylene-OC1-6 alkylene-C3-6 cycloalkyl, C1-6 alkylene-OC1-6 alkylene-C3-6 heterocycloalkyl, C1-6 alkylene-C3-6 heterocycloalkyl, OC1-6 haloalkyl, OC1-6 alkylene-C3-6 cycloalkyl, or C3-6 heterocycloalkyl is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of halogen, CN, C1-6 alkyl, OH, and  =O; and

	R5 is alkyl or benzyl; and

2)	reacting the compound represented by formula I-3 above (a) with aqueous sodium hydroxide, (b) with sodium hydroxide or lithium hydroxide in a solvent selected from the group consisting of tetrahydrofuran and water, or a mixture thereof, or (c) under hydrogenation conditions, to provide the compound represented by formula II above.”---

	For new claim 61, the following text is inserted:
---“	A process for preparing a compound represented by formula II:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

formula II

wherein:

	A is phenylene, a 5-membered heteroarylene, or a 6-membered heteroarylene;

	wherein the 5-membered heteroarylene contains 1, 2, 3, or 4 heteroatoms independently selected from the group consisting of N, O, and S;

	wherein at most 1 of the heteroatoms of the 5-membered heteroarylene is O or S;

	wherein the 6-membered heteroarylene contains 1, 2, or 3 N heteroatoms;

	wherein the phenylene is optionally substituted by 1, 2, or 3 substituents independently selected from the group consisting of halogen, CN, C1-6 alkyl, linear C2-6 alkenyl, C2-6 alkynyl, and C3-6 cycloalkyl; and

	wherein the 5-membered heteroarylene or 6-membered heteroarylene is optionally substituted by 1 or more independently selected Rx substituents;

	each Rx is independently halogen, CN, C(O)OR1, OH, OC(O)R1, OR1, or R1;

	R1 is C1-6 alkylene-NHC1-6 alkyl, C1-6 alkylene-OC1-6 alkyl, C1-6 alkylene-OC1-6 alkylene-C3-6 cycloalkyl, C1-6 alkylene-OC1-6 alkylene-C3-6 heterocycloalkyl, C1-6 alkylene-C3-6 heterocycloalkyl, OC1-6 haloalkyl, OC1-6 alkylene-C3-6 cycloalkyl, or C3-6 heterocycloalkyl, wherein the C1-6 alkylene-NHC1-6 alkyl, C1-6 alkylene-OC1-6 alkyl, C1-6 alkylene-OC1-6 alkylene-C3-6 cycloalkyl, C1-6 alkylene-OC1-6 alkylene-C3-6 heterocycloalkyl, C1-6 alkylene-C3-6 heterocycloalkyl, OC1-6 haloalkyl, OC1-6 alkylene-C3-6 cycloalkyl, or C3-6 heterocycloalkyl is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of halogen, CN, C1-6 alkyl, OH, and  =O;

	Y is NY1Y2, NHNY3Y4, or OH;

	Y1 is H or C1-6 alkyl, wherein the C1-6 alkyl is optionally substituted by 1, 2, 3, 4, or 5 substituents independently selected from the group consisting of halogen, NH2, NHC1-6 alkyl, N(C1-6 alkyl)2, OH, OC1-6 alkyl, OC1-6 haloalkyl, and S(O)2C1-6 alkyl;

	Y2 is H, C1-6 alkyl, NH2, OC1-6 alkyl, S(O)2C1-6 alkyl, S(O)2NH2, cycloalkyl, heterocycloalkyl, or heteroaryl;
heteroaryl;

	wherein the C1-6 alkyl, OC1-6 alkyl, S(O)2C1-6 alkyl, cycloalkyl, heterocycloalkyl, or heteroaryl is optionally substituted by 1, 2, 3, 4, or 5 substituents independently selected from the group consisting of halogen, CN, C1-6 alkyl, C1-6 haloalkyl, C1-6 alkylene-C(O)OH, C1-6 alkylene-C(O)OC1-4 alkyl, C1-6 alkylene-OH, C1-6 alkylene-OC1-6 alkyl, acyl, NHC1-6 alkyl, NHacyl, N(C1-6 alkyl)2, NO2, OH, OC1-6 alkyl, OC1-6 haloalkyl, S(O)2C1-6 alkyl, C3-6 cycloalkyl, 4-membered heterocycloalkyl, and C4-6 heterocycloalkyl;

	wherein each 4-membered heterocycloalkyl and C4-6 heterocycloalkyl substituent independently contains 1, 2, or 3 heteroatoms independently selected from the group consisting of N, O, and S;

	wherein each C3-6 cycloalkyl substituent is optionally and independently substituted by 1 or more OH substituents;

	wherein each 4-membered heterocycloalkyl substituent is optionally and independently substituted by 1 or more CH3 substituents; and

	wherein each C4-6 heterocycloalkyl substituent is optionally and independently substituted by 1 or more substituents independently selected from the group consisting of halogen, CH3, and OCH3; or

	Y1 and Y2, taken together with the N atom to which they are attached, form a 4- to 7-membered heterocycloalkyl, a 4- to 7-membered heterocycloalkenyl, a spirocyclic 6- to 9-membered heterocyclyl, or a bridged 6- to 9-membered heterocyclyl;

	wherein the 4- to 7-membered heterocycloalkyl, 4- to 7-membered heterocycloalkenyl, spirocyclic 6- to 9-membered heterocyclyl, or bridged 6- to 9-membered heterocyclyl optionally contains 1 or more additional heteroatoms independently selected from the group consisting of N and O; and

	wherein the 4- to 7-membered heterocycloalkyl, 4- to 7-membered heterocycloalkenyl, spirocyclic 6- to 9-membered heterocyclyl, or bridged 6- to 9-membered heterocyclyl is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of halogen, CN, C1-6 alkyl, OH, OC1-6 alkyl, and =O;

	Y3 is H, C1-6 alkyl, S(O)2C1-6 alkyl, cycloalkyl, or heterocyclyl, wherein the C1-6 alkyl, S(O)2C1-6 alkyl, cycloalkyl, or heterocyclyl is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of halogen, CN, C1-6 alkyl, OH, and OC1-6 alkyl; and

	Y4 is H, C1-6 alkyl, S(O)2C1-6 alkyl, cycloalkyl, or heterocyclyl, wherein the C1-6 alkyl, S(O)2C1-6 alkyl, cycloalkyl, or heterocyclyl is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of halogen, CN, C1-6 alkyl, OH, and OC1-6 alkyl; or

	Y3 and Y4, taken together with the N atom to which they are attached, form a heterocyclyl, wherein the heterocyclyl is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of halogen, CN, C1-6 alkyl, OH, OC1-6 alkyl, and =O;

	with the proviso that if A is pyridinylene, then the pyridinylene is optionally an N-oxide thereof;

wherein the process comprises the following step:

1)	reacting a compound represented by formula B:


    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

formula B

wherein:

	G is Cl, Br, I, OH, OMs, OTf, or OTs;

with a compound represented by formula V:


    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale

formula V

wherein:

	A is phenylene, a 5-membered heteroarylene, or a 6-membered heteroarylene;

	wherein the 5-membered heteroarylene contains 1, 2, 3, or 4 heteroatoms independently selected from the group consisting of N, O, and S;

	wherein at most 1 of the heteroatoms of the 5-membered heteroarylene is O or S;

	wherein the 6-membered heteroarylene contains 1, 2, or 3 N heteroatoms;

	wherein the phenylene is optionally substituted by 1, 2, or 3 substituents independently selected from the group consisting of halogen, CN, C1-6 alkyl, linear C2-6 alkenyl, C2-6 alkynyl, and C3-6 cycloalkyl; and

	wherein the 5-membered heteroarylene or 6-membered heteroarylene is optionally substituted by 1 or more independently selected Rx substituents;

	each Rx is independently halogen, CN, C(O)OR1, OH, OC(O)R1, OR1, or R1;

	R1 is C1-6 alkylene-NHC1-6 alkyl, C1-6 alkylene-OC1-6 alkyl, C1-6 alkylene-OC1-6 alkylene-C3-6 cycloalkyl, C1-6 alkylene-OC1-6 alkylene-C3-6 heterocycloalkyl, C1-6 alkylene-C3-6 heterocycloalkyl, OC1-6 haloalkyl, OC1-6 alkylene-C3-6 cycloalkyl, or C3-6 heterocycloalkyl, wherein the C1-6 alkylene-NHC1-6 alkyl, C1-6 alkylene-OC1-6 alkyl, C1-6 alkylene-OC1-6 alkylene-C3-6 cycloalkyl, C1-6 alkylene-OC1-6 alkylene-C3-6 heterocycloalkyl, C1-6 alkylene-C3-6 heterocycloalkyl, OC1-6 haloalkyl, OC1-6 alkylene-C3-6 cycloalkyl, or C3-6 heterocycloalkyl is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of halogen, CN, C1-6 alkyl, OH, and  =O;

	W is Cl, Br, I, OH, OMs, OTf, or OTs; and

	Y is NY1Y2, NHNY3Y4, or OH;


	Y1 is H or C1-6 alkyl, wherein the C1-6 alkyl is optionally substituted by 1, 2, 3, 4, or 5 substituents independently selected from the group consisting of halogen, NH2, NHC1-6 alkyl, N(C1-6 alkyl)2, OH, OC1-6 alkyl, OC1-6 haloalkyl, and S(O)2C1-6 alkyl;

	Y2 is H, C1-6 alkyl, NH2, OC1-6 alkyl, S(O)2C1-6 alkyl, S(O)2NH2, cycloalkyl, heterocycloalkyl, or heteroaryl;
heteroaryl;

	wherein the C1-6 alkyl, OC1-6 alkyl, S(O)2C1-6 alkyl, cycloalkyl, heterocycloalkyl, or heteroaryl is optionally substituted by 1, 2, 3, 4, or 5 substituents independently selected from the group consisting of halogen, CN, C1-6 alkyl, C1-6 haloalkyl, C1-6 alkylene-C(O)OH, C1-6 alkylene-C(O)OC1-4 alkyl, C1-6 alkylene-OH, C1-6 alkylene-OC1-6 alkyl, acyl, NHC1-6 alkyl, NHacyl, N(C1-6 alkyl)2, NO2, OH, OC1-6 alkyl, OC1-6 haloalkyl, S(O)2C1-6 alkyl, C3-6 cycloalkyl, 4-membered heterocycloalkyl, and C4-6 heterocycloalkyl;

	wherein each 4-membered heterocycloalkyl and C4-6 heterocycloalkyl substituent independently contains 1, 2, or 3 heteroatoms independently selected from the group consisting of N, O, and S;

	wherein each C3-6 cycloalkyl substituent is optionally and independently substituted by 1 or more OH substituents;

	wherein each 4-membered heterocycloalkyl substituent is optionally and independently substituted by 1 or more CH3 substituents; and

	wherein each C4-6 heterocycloalkyl substituent is optionally and independently substituted by 1 or more substituents independently selected from the group consisting of halogen, CH3, and OCH3; or

	Y1 and Y2, taken together with the N atom to which they are attached, form a 4- to 7-membered heterocycloalkyl, a 4- to 7-membered heterocycloalkenyl, a spirocyclic 6- to 9-membered heterocyclyl, or a bridged 6- to 9-membered heterocyclyl;

	wherein the 4- to 7-membered heterocycloalkyl, 4- to 7-membered heterocycloalkenyl, spirocyclic 6- to 9-membered heterocyclyl, or bridged 6- to 9-membered heterocyclyl optionally contains 1 or more additional heteroatoms independently selected from the group consisting of N and O; and

	wherein the 4- to 7-membered heterocycloalkyl, 4- to 7-membered heterocycloalkenyl, spirocyclic 6- to 9-membered heterocyclyl, or bridged 6- to 9-membered heterocyclyl is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of halogen, CN, C1-6 alkyl, OH, OC1-6 alkyl, and =O;

	Y3 is H, C1-6 alkyl, S(O)2C1-6 alkyl, cycloalkyl, or heterocyclyl, wherein the C1-6 alkyl, S(O)2C1-6 alkyl, cycloalkyl, or heterocyclyl is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of halogen, CN, C1-6 alkyl, OH, and OC1-6 alkyl; and

	Y4 is H, C1-6 alkyl, S(O)2C1-6 alkyl, cycloalkyl, or heterocyclyl, wherein the C1-6 alkyl, S(O)2C1-6 alkyl, cycloalkyl, or heterocyclyl is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of halogen, CN, C1-6 alkyl, OH, and OC1-6 alkyl; or

	Y3 and Y4, taken together with the N atom to which they are attached, form a heterocyclyl, wherein the heterocyclyl is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of halogen, CN, C1-6 alkyl, OH, OC1-6 alkyl, and =O;


(a) in the presence of a base selected from the group consisting of lithium diisopropyl amide (LDA), sodium hydride, potassium tert-butoxide, or sodium tert-butoxide in a solvent selected from the group consisting of N,N-dimethylformamide, dioxane, and tetrahydrofuran, or (b) under Mitsunobu conditions comprising (i) triphenyl phosphine, (ii) diethyl azodicarboxylate (DEAD), and (iii) a phase transfer catalyst selected from the group consisting of a crown ether and tetrabutylammoniun bromide (TBAB), optionally in the presence of a base or catalyst, to provide the compound represented by formula II above.”--- .

	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Donald G. Walker (Reg. No. 44,390) on June 23, 2022.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624